Citation Nr: 1417370	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  05-12 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for left knee limitation of motion.

2. Entitlement to a rating in excess of 10 percent for left knee instability.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in September 2008, when it was remanded for further development. 

In January 2011, the case was again before the Board and the appeals for higher disability ratings and entitlement to TDIU were denied.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in July 2011 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

In December 2011, the Board remanded this case for additional development pursuant to the JMR, to include affording the Veteran an additional VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Throughout the appeals period, the Veteran's limitation of motion in the left knee has been one of limitation of extension to 30 degrees or greater; compensable limitation of flexion has not been shown

2. Throughout the appeals period, the Veteran's instability of the left knee has been of a moderate level, with both lateral and anterior instability shown.

3. The Veteran is unable to retain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a disability rating higher than 30 percent for limitation of motion of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

2. The criteria for a disability rating of 20 percent, and no higher, for moderate instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

3. Resolving all reasonable doubt in the Veteran's favor, the criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent letters in July 2004, November 2008, and March 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in the November 2008 letter, and the claim was thereafter readjudicated, to include in August 2013.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).


Duty to Assist

Next, VA has a duty to assist the Veteran the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA and VBMS folders as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's December 2011 remand, VA provided the Veteran with a medical examination in February 2012.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiners performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the December 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  There is no evidence in this instance which would justify assignment of staged ratings.

Knee Disabilities

The Veteran's left knee disability is currently rated as 30 percent disabling based on a meniscus tear and limited motion under Diagnostic Code 5261 and 10 percent disabling based on instability under Diagnostic Code 5257. 

Under Diagnostic Code 5257 a 10 percent rating is assigned for either slight recurrent subluxation or slight lateral instability.  The criteria for a 20 percent rating are either moderate recurrent subluxation or moderate lateral instability.  A 30 percent disability rating is assigned for severe recurrent subluxation or severe lateral instability.  38 C.F.R. § 4.71a.

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  Separate ratings may be assigned for limitation of flexion and extension. 

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, extension limited to 20 degrees is 30 percent disabling, extension limited to 30 degrees is 40 percent disabling, and extension limited to 45 degrees is 50 percent disabling.  38 C.F.R. § 4.71a.

Other potentially applicable rating codes for knee disabilities include Diagnostic Codes 5256 (ankylosis), 5258 (dislocated semilunar cartilage), 5262 (impairment of tibia and fibula), and 5263 (genu recurvatum).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

Facts and Analysis

At the VA examination in November 2004, the Veteran reported undergoing surgery in 1972, 1987, and 1991.  His symptoms included daily knee pain, instability, and a feeling of warmth in the knee. He denied swelling, and although he wore an elastic brace, he denied needing an assistance device to aid mobility. On physical examination, there was no effusion in the left knee, but some joint line tenderness was observed.  Range of motion testing showed forward flexion to 90 degrees, with pain, and extension to 0 degrees.  The cruciate ligament was intact, with approximately a 1 cm shift of the knee to valgus and varus stress.  

At a private examination in February 2007, the Veteran's range of motion was shown as flexion to 90 degrees and extension to 0 degrees.  The examiner felt that a total knee replacement would be required at some point.  X-rays of the left knee indicated a normal valgus position, but a slightly decreased joint space, as well as degenerative joint disease and loss of cartilage.

 A private MRI of the left knee in December 2008 showed moderate to advanced articular cartilage loss in the medial compartment, tearing or fraying of the lateral meniscus, small joint effusion, mild chondromalacia, and slight lateral subluxation. 

A December 2008 VA surgical note indicated that the Veteran was complaining of instability of the left knee, for which he used an elastic knee brace.  He had undergone a left anterior cruciate ligament reconstruction in the past. On physical examination he had no effusion of the left knee, but did have tenderness along the medial joint line of the left knee, and Lachman's and anterior drawer's tests were positive.  The examiner did not feel the Veteran was a suitable candidate for total knee replacement at that time. 

At the March 2009 VA orthopedic examination, the Veteran reported using a left knee brace as well as a cane to aid his mobility, along with painkillers. On physical examination, his gait was very slow, with his left knee flexed.  The knee was warm to the touch, and exquisitely tender to palpation.  He had flexion to 70 degrees, with excruciating pain, and extension was limited to 20 degrees. No additional limitation of motion was noted to result from pain. Due to pain, testing for instability could not be accomplished. The final impression was of marked degenerative joint disease of the left knee. 

At a May 2010 private evaluation, the examiner noted crepitus in the left knee, along with pain on palpation of the knee joint.  Range of motion testing indicated flexion to 90 degrees and extension to 15 degrees, and there was instability in the knee to 8 degrees on varus and valgus testing.  A diagnosis of advanced degenerative joint disease, with internal derangement was given and the examiner expressed the opinion that the Veteran would not be able to return to work. 

At the February 2012 VA examination, the examiner noted the Veteran's multiple diagnoses of osteoarthritis, anterior cruciate ligament tear, meniscal tear, and mild patellar subluxation.  The Veteran's symptoms included daily pain, effusion two to three times per week for up to three hours, instability several times a day, and flare-ups which did not affect his functioning.  Range of motion testing showed flexion to 100 degrees with pain throughout and extension to 0 degrees.  After repetitive testing he had additional loss of motion, to 90 degrees of flexion, less movement, increased pain, deformity, atrophy, disturbance of locomotion, and interference with sitting, standing, and walking.  There was tenderness and pain to palpation at the joint line and in the soft tissue.  Stability testing showed results of 2+ anterior instability, and slight patellar dislocation.  The meniscal tear caused frequent locking, pain, and effusion.  The Veteran's knee was arthritic in appearance and there was 3.5 cm of atrophy compared to the right leg.

Range of Motion Rating
 
Notably, the January 2011 Board decision granted an increased disability rating of 30 percent and that determination was not disturbed by the JMR.  The question before the Board is whether a still higher disability rating is warranted.  The current disability rating is based on limitation of extension under Diagnostic Code 5261.  A higher disability rating under that code would require limitation of extension greater than 20 degrees.  Additionally, a separate rating under Diagnostic Code 5260 would require evidence of limitation of flexion to 45 degrees.  

The record does not indicate that the Veteran's range of motion at any time during the appeals period has included limitation of flexion to 45 degrees or less or limitation of extension beyond 20 degrees.  As such, a disability rating higher than 30 percent for limitation of motion in the left knee is not warranted.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has considered the question of additional disability during flare-ups or as a result of painful motion, weakness, fatigability, or incoordination.  The February 2012 VA examiner described such additional functional impairment as resulting in greater limitation of motion, such as flexion to only 90 degrees, pain, deformity, and disturbance of locomotion.  Inasmuch as the additional limitations are still more than twice those required for a separate compensable rating for flexion, the Board finds that these do not more nearly approximate a higher disability rating based on loss of range of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Instability Rating

The JMR pointed out that the Board's January 2011 decision had mistakenly provided a reasons and bases analysis for the Veteran's knee instability as supporting a disability rating no higher than 20 percent, although the assigned rating at that time was 10 percent.  After reviewing the evidence set forth above, the Board finds that a 20 percent disability rating is warranted for the Veteran's left knee instability, but a still higher disability rating is not warranted.

VA examinations and clinical reports indicate that the Veteran has instability in his knee on both a lateral and an anterior aspect.  The anterior instability is rated as 2+ by the February 2012 examiner, with the scale ranging from 0 to 3+; this description is therefore consistent with a moderate level of disability, as compensate for by a 20 percent disability rating.  The Veteran is able to walk on his own, albeit with the assistance of a cane and knee brace.  A severe impairment of the Veteran's left knee with respect to stability is not shown and a rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.71a.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected left knee disability is manifested by signs and symptoms such as pain, stiffness, locking, fatigability, and lack of endurance, which impairs his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  In addition, the problem of instability is likewise addressed by the rating schedule and a separate disability rating has been assigned.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion and instability.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
  
As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Entitlement to TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of a single 40 percent or 60 percent rating described above, specific types of disabilities may be counted as a single disability.  Disabilities of one or both lower extremities to include the bilateral factor, disabilities resulting from a single accident or etiology, disabilities affecting a single body system, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war may all be counted as a single disability.  38 C.F.R. § 4.16(a).

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

In this instance, with the inclusion of the 20 percent disability rating for instability, the Veteran's combined disability rating would be 60 percent when including the bilateral factor.  As all of the disabilities in question are orthopedic in nature, and both of the lower extremities are affected, and they all have the same etiology, under 38 C.F.R. § 4.16(a) they count as a single disability.  Therefore, the Veteran meets the threshold for consideration of TDIU on a schedular basis.

In this instance, both the March 2011 and February 2012 VA examiners have both stated that the Veteran is capable of sedentary work despite his disabilities, because the primary restriction is of his ability to stand or walk.  The Veteran asserts that he also has difficult sitting for long periods.  The Veteran's representative has noted that even sedentary work requires a level of dexterity and exertion that the Veteran is no longer capable of, and that sedentary work includes at least some requirement for standing and walking.  The Veteran's representative has also noted that the majority of the Veteran's employment has been in a single field, electronics technician, and that retraining would likely be required before the Veteran is considered employable.  The record indicates that the Veteran has been unemployed since 2008.

Considering all of the evidence in the record, the Board concludes that it appears to be at least in approximate balance.  As the Board is unable to conclude that the preponderance of the evidence is against the claim, the claim may not be denied.  Therefore, pursuant to 38 C.F.R. § 4.16, it is the decision of the Board that the Veteran's service-connected disabilities render him unable to obtain and maintain gainful employment, and a TDIU is warranted.


ORDER

Entitlement to a disability rating in excess of 30 percent for left knee meniscus tear with limited motion is denied.

Entitlement to a disability rating of 20 percent, but no higher, for left knee medial meniscus tear with instability, is granted, subject to the provision governing the award of monetary benefits.

Entitlement to TDIU is granted, subject to the provision governing the award of monetary benefits.






______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


